Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 04/25/2022 is entered. Claims 5-6, 10, 13, 22 and 25 are canceled claims. New claims 27-32 are added. Claims 1-2, 7, 9, 14, 19, 20, 24 are currently amended. Claims 1-4, 7-9, 11-12, 14-21, 23-24, 26-32 are pending for examination.

2.	Telephone interview: In response to the Amendment received 04/25/2022 Examiner found after reconsideration and search that independent claim 1 with its subsequent claims 2-4, 7-9, 11-12, 14-21, 23-24, 26 can be placed in condition for allowance of the newly added claims 27-32 are canceled, which, as drafted, are not in condition for Allowance. Ms. Valeriya Svystun after checking with the Applicant informed that they would prefer an action. Accordingly, a Final Rejection is being mailed.

Response to Arguments
3.1.	Applicant’s arguments, see pages 9-12 , filed 04/25/2022, with respect to rejection of claims 1-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph and rejection of claim 3, 6, 7, 9, 10, 13, 14, 19, 21, 22, 24, and 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, have been fully considered and are persuasive in view of the current amendments to claims 1-2, 7, 9, 14, 19, 20, 24 .  These rejections are withdrawn. 

3.2.	Applicant’s arguments, see pages 12-13 , filed 04/25/2022, with respect to rejection of claims 1-2, 4-5, 8-9, 11-13, 15-17, 19-21, 23-26 under 35 U.S.C. 102/103, have been fully considered and are persuasive in view of the current amendments to claim 1 and also by adding the limitations of claim 22 which was objected in the Non-Final Rejection mailed 01/25/2022 as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims subject to overcoming rejection under 35 USC 112 (a) and 35 USC 112(b). The rejection of currently pending independent claim 1 and its pending dependent claims 2- 4, 7-9, 11-12, 14-21, 23-24, 26 is withdrawn and are in condition for allowance.

3.3.	Applicant's arguments filed 04/25/2022 against the new claims 27-32 have been fully considered but they are not persuasive because new references have been used to reject them under 35 USC 103, see below. The dependent claims 28-29 from base claim 27 and dependent claims 31-32 from base claim 30 are similar to the dependent claims 2-3 and are therefore rejected on the same basis. Further, the Applicant did not argue against the Examiner’s citing Official Notice in rejecting the limitations of claim 3 directed to using machine learning for to predict and propose the one or more customized garments and update the data, because the limitations as well the Applicant’s Specification [see para 0028, “ provide recommendations for particular users, but also apply machine learning or heuristics to optimize the customization and manufacturing process and/or make recommendations’] recites using the well-known concept of Machine Learning by using computer systems using algorithms and statistical models to analyze and draw references from patterns of data. Both the limitations and Specification do not describe or disclose any specific algorithm or steps to implement machine learning concept except for citing the concept in a general sense. Thus, it is noted that since the Applicant did not file any arguments against the cited Official Notice, it is accepted as a prior art.

Claim Rejections - 35 USC § 112

4.1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the fabric fibers]" in lime 18.  There is insufficient antecedent basis for this limitation in the claim.
Since dependent claims 28-29 inherit the deficiency of claim 27, they are rejected for the same reasons.
Note: If the claim 27 is amended to: the fabric fibers.

4.2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-29, and 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims 28 and 31 contains subject matter, “ wherein the virtual representation is configured to update in real time based on machine learned personalization information by the virtual development environment” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner has reviewed the Applicant’s Specification and it does not describe any steps directed to that the virtual representation is configured to update in real time based on machine learned personalization information by the virtual development environment. 
Since claim 29 depends from claims 28 and claim 31 depends from claim 31, they are rejected for the same reasons as claims 28 and 31. 


Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.1.	Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Adeyoola in view of Pabst et al. [US 20030093330 A1]; hereinafter Pabst.

Regarding claim 27, Adeyoola teaches a garment production system, comprising: 
a virtual development environment configured to: 
receive and store in a database thereof body information relating to a user; establish measurements for each of the user based on the body information; display, on a display device connected to the virtual development environment, a virtual representation of the user using the established measurements [see paras 0088 and 0089 and Fig.3 display a Retail system providing and implementing the virtual  environment for generating and sharing a virtual body model of a person, created with a small number of measurements and a single photograph, combined with one or more images of garments [see Abstract] , receives and stores body information relating to the user including his measurements so that a virtual model of the user is created and displayed representing the user based on received measurements [see para 0036, “ The systems generates an accurate virtual body model for a user based on the actual photograph and/or measurements supplied by the user and displaying that virtual body model on screen, together with an option that shows what the virtual body model would look like with a specific garment if the user lost/gained set amounts of weight or undertook defined levels of exercise. …”. Also see para 0040. Fig.7 shows a user using his mobile device can select a garment and view the garment on their own personal body model in full 3D to match his fit to ensure if it is customized to his measurements or not.]
customize one or more garments for each of the user based on the established measurements; display, on the display device, a virtual representation of the one or more customized garments on the virtual representation of the user [see paras 0036 and 0040 which allow customer to customize the garment matching his measurements corresponding to his accurate virtual body model and displayed on the user’s device. Para 0036, “The systems generates an accurate virtual body model for a user based on the actual photograph and/or measurements supplied by the user and displaying that virtual body model on screen, together with an option that shows what the virtual body model would look like with a specific garment if the user lost/gained set amounts of weight or undertook defined levels of exercise”,  and para 0040, “ The system provides a method of generating a virtual body model, in which a user takes a photograph of their body which is then processed by a computer system to generate and display a virtual body model using, at least, the body image and the user is presented with controls that enable the shape and/or measurements of the virtual body model to be altered to more accurately match the user's real or perceived shape and/or measurements, in which the user is presented with an on-screen field or control that enables the user to provide feedback about the accuracy of the virtual body model.”. Fig.7 shows a user using his mobile device can select a garment and view the garment on their own personal body model in full 3D to match his fit to ensure if it is customized to his measurements or not];
receive and store in the database personalization information relating to the user regarding the one or more customized garments [see para 0028 wherein Adeyoola teaches receiving and storing personal information such as his measurements for different parts of his body so that a selected garment can be customized accurately for his fit, “The system needs only a small number of body measurements annotating a single photograph to enable the system to create an accurate 3d body model: top of the head, bottom of heels, crotch height, width of waist, width of hips, width of chest” and receiving user’s personal preferences for color, material, shape, see para 0396, “The search can try to provide an absolute match of the garments and suggest the same ones as seen in the picture. The search can alternatively try to provide a best match to the garments identified in the picture. That best match can be a best match based on colour, material and shape, depending on what the user prefers. The best fit match can provide an interface where the user can decide on what feature of colour, material and shape should be the highest priority. A weight range can be provided; this could be by entering values or for instance by moving a slider to a place on a scale”; and 
alter the one or more customized garments and the virtual representation thereof based on the received personalization information [see paras 0020, 0254, 0256-0257, disclose that based on altered personal information of the user related to his shape, size, height, etc. the system displays the altered virtual representation with the garment on the altered virtual model of the user].
Adeyoola fails to disclose create and maintain genealogy of the one or more customized garments based on the fabric fibers of the one or more of customized garments, wherein the genealogy of the one or more customized garments includes one or more of: manufacturing steps, manufacturing location, manufacturing company, purchase location, sale location, consumer information, return instructions, recycling instructions, and sustainability purpose. Pabst, in the same field of endeavor of facilitating providing custom fitted articles/apparels and reorder pieces of apparel by adjusting selections and features of previously purchased apparel through a user interface [see Pabst Abstract and paras 0001, 0010 ] teaches storing the history [corresponds to the claimed term genealogy] of the previous purchased garments and the stored history can include features such as apparel type, type of fabric, color, size and apparel dimensions for future/later use. Therefore, in view of the Pabst teachings in the same field of endeavor to facilitate custom-fitted apparel, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified Adeyoola to incorporate the concept of creating and maintaining genealogy [history of previously acquired garments] of the one or more customized garments based on the fabric fibers of the one or more of customized garments, wherein the  genealogy of the one or more customized garments includes consumer information including information on the previously purchased garment’s fabric, style, size, and garment dimensions for the user, so that  such stored history can be used for later use as stated in Pabst.

Regarding claim 28, Adeyoola teaches that the garment production system according to Claim 27, wherein said body information is received via one or more of: scanning; manual input: machine learning by the virtual development environment; and heuristics by the virtual development environment [ see para 0616 which discloses that body measurements can be obtained using depth scanning sensors, para 0937 teach using machine learning techniques, and paras 0028 and 0039 teach using manual inputs such as a photograph. Since the requirement, as claimed is one only, Adeyoola teachings read on the claim as drafted.].

5.2	Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Adeyoola in view of Naware et al. [US 20150134495 A1], hereinafter Naware
Regarding claim 30, Adeyoola teaches a garment production system, comprising: 
a virtual development environment configured to: 
receive and store in a database thereof body information relating to a user; establish measurements for each of the user based on the body information; display, on a display device connected to the virtual development environment, a virtual representation of the user using the established measurements [see paras 0088 and 0089 and Fig.3 display a Retail system providing and implementing the virtual  environment for generating and sharing a virtual body model of a person, created with a small number of measurements and a single photograph, combined with one or more images of garments [see Abstract] , receives and stores body information relating to the user including his measurements so that a virtual model of the user is created and displayed representing the user based on received measurements [see para 0036, “ The systems generates an accurate virtual body model for a user based on the actual photograph and/or measurements supplied by the user and displaying that virtual body model on screen, together with an option that shows what the virtual body model would look like with a specific garment if the user lost/gained set amounts of weight or undertook defined levels of exercise. …”. Also see para 0040. Fig.7 shows a user using his mobile device can select a garment and view the garment on their own personal body model in full 3D to match his fit to ensure if it is customized to his measurements or not.]
customize one or more garments for each of the user based on the established measurements; display, on the display device, a virtual representation of the one or more customized garments on the virtual representation of the user [see paras 0036 and 0040 which allow customer to customize the garment matching his measurements corresponding to his accurate virtual body model and displayed on the user’s device. Para 0036, “The systems generates an accurate virtual body model for a user based on the actual photograph and/or measurements supplied by the user and displaying that virtual body model on screen, together with an option that shows what the virtual body model would look like with a specific garment if the user lost/gained set amounts of weight or undertook defined levels of exercise”,  and para 0040, “ The system provides a method of generating a virtual body model, in which a user takes a photograph of their body which is then processed by a computer system to generate and display a virtual body model using, at least, the body image and the user is presented with controls that enable the shape and/or measurements of the virtual body model to be altered to more accurately match the user's real or perceived shape and/or measurements, in which the user is presented with an on-screen field or control that enables the user to provide feedback about the accuracy of the virtual body model.”. Fig.7 shows a user using his mobile device can select a garment and view the garment on their own personal body model in full 3D to match his fit to ensure if it is customized to his measurements or not];
receive and store in the database personalization information relating to the user regarding the one or more customized garments [see para 0028 wherein Adeyoola teaches receiving and storing personal information such as his measurements for different parts of his body so that a selected garment can be customized accurately for his fit, “The system needs only a small number of body measurements annotating a single photograph to enable the system to create an accurate 3d body model: top of the head, bottom of heels, crotch height, width of waist, width of hips, width of chest” and receiving user’s personal preferences for color, material, shape, see para 0396, “The search can try to provide an absolute match of the garments and suggest the same ones as seen in the picture. The search can alternatively try to provide a best match to the garments identified in the picture. That best match can be a best match based on colour, material and shape, depending on what the user prefers. The best fit match can provide an interface where the user can decide on what feature of colour, material and shape should be the highest priority. A weight range can be provided; this could be by entering values or for instance by moving a slider to a place on a scale”; and 
alter the one or more customized garments and the virtual representation thereof based on the received personalization information [see paras 0020, 0254, 0256-0257, disclose that based on altered personal information of the user related to his shape, size, height, etc. the system displays the altered virtual representation with the garment on the altered virtual model of the user].
Adeyoola fails to disclose collect return data based on the user’s returns of the one or more customized garments, and update the established measurements based on user fit preferences extrapolated from the return data. Naware, in the same field of endeavor of displaying simulated custom digital clothing on a 3D model of a user [see abstract], teaches using feedback of return data to update and recommend size of the user [see para 0096, “For a given new garment in a specific category, the garment simulation module 246 can predict the correct size based on the classifier and recommend the size to the user. Based on feedback (e.g., the user's buying and return pattern), the user's preference and the classifiers can be updated by the garment simulation module 246]. Therefore, in view of Naware it would be obvious to an ordinary skilled in the art at the time of the applicant’s invention to have modified Adeyoola  to incorporate the concept of collecting return data based on the user’s returns of the one or more customized garments, and update the established measurements based on user fit preferences extrapolated from the return data, because as shown in Naware the feedback on return data would help in achieving better accuracy for recommending the correct size.

Regarding claim 31, its limitations are similar to the limitations of claim 28 and therefore it is analyzed as being unpatentable over Adeyoola in view of Naware in view of the teachings of Adeyoola as analyzed for claim 28.


5.3	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Adeyoola in view of Pabst in view of Siddique et al [US PG PUB: 20160210602 A1], hereinafter Siddique. 

Regarding claim 29,  Adeyoola in view of Pabst teaches all the limitations of claims 27-28, as analyzed above including machine learning techniques [see paras 0286, 0707, 0937 citing the use of machine learning techniques to propose corresponding color values corresponding to the custom garments and uploading features of face for the user’s body model] to receive body measurements but fails to further teach that the system is further configured to predict and propose the one or more customized garments for the user based on the machine learning, and wherein the virtual representation is configured to update in real time based on machine learned personalization information by the virtual development environment. Applicant’s disclosure, similar to the limitations recited in simply states conclusively using machine learning for optimization but does not discloses any specific steps or algorithms to be used in real time. Under the broadest reasonable interpretation, machine learning is a process wherein computer systems that are able to learn and adapt without following explicit instructions by using algorithms draw inferences from patterns in data. Siddique, in the same field of customizing clothing, teaches using machine learning techniques including algorithms based on user’s interests, preferences, style, for customizing clothing and reads on the limitations using machine learning for predicting and proposing [see para 0131] and such techniques can be used in real time [see para 0295, “Real-time communication is also facilitated between members of a sharing network. Chat messages and live video content such as that from a webcam can be broadcast to members of a sharing network in real-time. The sharing network feature may be available as a standalone feature and not necessarily as part of the VS”]. Therefore, in view of Siddique, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have used Machine Learning to analyze the recorded historical data of a user to predict and propose the one or more customized garments for the user based on the machine learning using real time communication, because Machine Learning will help to reach inferences for predicting or proposing garments from the user’s recorded data.

5.4	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Adeyoola in view of Naware in view of Siddique et al [US PG PUB: 20160210602 A1], hereinafter Siddique. 

Regarding claim 32, the limitations are similar to the limitations of claim 29 and therefore claim 32 is analyzed and rejected as being unpatentable over Adeyoola in view of Naware and further in view of Siddique on the same basis as established for claim 29 in view of the teachings of Siddique.


Allowable Subject Matter
Claim 1 and its dependent claims 2-4, 7-9, 11-12, 14-21, 23-24, 26 allowed.

The following is an examiner’s statement of reasons for allowance: 
The best art of Adeyoola combined with any other art does not teach or render obvious specifically the limitations comprising scanning a fabric fiber of thee one or more customized garments using an optical device, and obtain a fiber fingerprint of the one or more customized garments based on [e scan of the fabric fiber of the one or more customized garments in combination with the rest of the limitations of claim 1.
Note:	If the newly added claims 27-32 are canceled or rejections of claims 27-32 under 35 USC 112 and 35 USC 103 are overcome then the Application can be placed in condition for allowance.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	CN 107527156 A discloses a clothes-making System and Method  using an APP comprising a 3D simulation including displaying a selected model of the user and then the selected garments are superimposed on the model and displayed, receiving material selection of the clothes, further receiving user input and generating clothes ordering information by a management server, the management server receives clothes ordering information which are forwarded to factory server for the production order of the garment clothes garment. The system and method include scanning fiber fabric {see Abstract and Description].

(ii)	Dolbow, Sandra, “DuPont employs new tag, technology to protect Lycra's brand integrity”, published 12/09/2002 in Brandweek43.45: 4. Adweek LLC; retrieved from Dialog database on 05/03/2022 discloses DuPont this week will introduce BrandScan, a device that detects whether or not a fabric or garment is made with authentic Lycra, its branded spandex fiber. The scanners tie in with a new Lycra tag, "You either have it or you don't," which will be used in an ad campaign next spring, via McCann-Erickson, New York.

(iii)	Mercer, Neil, “Blitz on armed hold-ups”, [2 First Edition] published 08/29/2004 in Sunday Telegraph [Surry Hills, N.S.W] 29 Aug 2004: 38, retrieved from Dialog database on 05/03/2022 discloses that Police are hoping that forensic evidence gathered at the crime scenes, such as blood or fingerprints or fibers from clothing, will help identify offenders.

7.	Final Action:
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625